Citation Nr: 0402123	
Decision Date: 01/21/04    Archive Date: 01/28/04

DOCKET NO.  03-09 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee

THE ISSUES

1.  Entitlement to service connection for residuals of an eye 
injury, to include glaucoma.

2.  Entitlement to service connection for residuals of a head 
injury.

REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


REMAND

The veteran had active military service from November 1954 to 
November 1956.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 rating decision, by which the RO 
denied service connection for residuals of an eye injury (to 
include glaucoma), and for residuals of a head injury.  The 
veteran filed a notice of disagreement in September 2002, the 
RO issued a statement of the case in February 2003, and the 
veteran perfected his appeal later that month.  

This appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, DC.  VA will notify you if further 
action is required on your part.

The veteran and his spouse testified at an RO hearing in 
January 2003.  On a VA Form 9 filed in February 2003, the 
veteran indicated that he also wanted to testify before a 
Board veterans law judge in Washington, D.C.  However, in a 
facsimile received by the Board in September 2003, the 
veteran indicated that he wanted a Board videoconference 
hearing instead.  Accordingly, the Board REMANDS this case 
for the following:

Schedule the veteran for a 
videoconference hearing before a veterans 
law judge.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

Expeditious handling is required of all claims remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (CAVC).  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes); see 


also M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                        
____________________________________________
	MICHAEL E. KILCOYNE 
	Acting Veterans Law Judge, Board of Veterans' Appeals

This remand is in the nature of a preliminary order and does 
not constitute a Board decision on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  Only a decision of the Board 
is appealable to the CAVC.  38 U.S.C.A. § 7252 (West 2002).  


